796 N.E.2d 1059 (2003)
205 Ill.2d 589
277 Ill.Dec. 693
OAK GROVE JUBILEE CENTER, INC., respondent,
v.
The CITY OF GENOA, petitioner.
No. 96422.
Supreme Court of Illinois.
October 7, 2003.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in Oak Grove Jubilee Center v. The City of Genoa, case No. 2-01-0938. The appellate court is directed to permit the parties to submit supplemental briefs addressing the issue of People ex rel. Klaeren v. Village of Lisle, 202 Ill.2d 164, 269 Ill.Dec. 426, 781 N.E.2d 223 (2002), retroactive or prospective application. Upon reconsideration of its judgment, if the appellate court intends to apply the test in Bogseth v. Emanuel, 166 Ill.2d 507, 515, 211 Ill.Dec. 505, 655 N.E.2d 888 (1995), to determine whether or not this Court's decisions are subject to retroactive or prospective application, the appellate court must consider the full test applied in Bogseth and not limit its consideration to the balance of the equities.